Pursuant to Rule 16(g), the plaintiffs’ motion to affirm the order of the trial justice denying a new trial as to the defendants William Schlageter and Mary Schlageter is granted.
The plaintiffs’ motion to affirm the order of the trial justice granting the plaintiffs a new trial on the issue of damages only is granted unless the defendants accept the additur as ordered by the trial justice within 10 days of this order. If the additur is not accepted, a new trial will be granted as per the order of the trial justice on the question of damages only.